                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

MICHAEL JAY HODGE                                                        PLAINTIFF

V.                            NO: 1:18CV00072 JM/PSH

MELISSA HAMILTON, STAN HANEY, and
MARK COUNTS                                                               DEFENDANTS


                                          JUDGMENT


      Pursuant to the Order filed this date, judgment is entered dismissing this case without

prejudice. The relief sought is denied.

       IT IS SO ORDERED this 10th day of April, 2019.



                                            ___________________________________
                                            UNITED STATES DISTRICT JUDGE
